                 Case 1:20-cv-02478-AT Document 37
                                                36 Filed 12/16/20 Page 1 of 2




                                           THE CITY OF NEW YORK
                                            LAW DEPARTMENT
JAMES E. JOHNSON                            100 CHURCH STREET                           IAN WILLIAM FORSTER
Corporation Counsel                         NEW YORK, NY 10007                              Phone: (212) 356-2624
                                                                                              Fax: (212) 356-2089
                                                                                             iforster@law.nyc.gov
                                                                                                   (not for service)
                      MEMORANDUM ENDORSEMENT
                                                                   December 16, 2020
      BY ECF
      The Honorable Gabriel W. Gorenstein
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street, Courtroom 6B
      New York, NY 10007


                      Re: George Wanner v. City of New York, 20-cv-2478 (AT) (GWG)

      Dear Magistrate Judge Gorenstein:

              I am an Assistant Corporation Counsel assigned to represent Defendant the City of New
      York in the above-referenced action. I write on behalf of the parties in anticipation of the
      scheduled settlement conference (see Dkt. No. 34) and pursuant to paragraph 8 of Your Honor’s
      Standing Order Applicable to Telephonic Conferences. For the reasons stated below, the parties
      respectfully request that the settlement conference scheduled for December 22, 2020 be
      adjourned sine die until a date at least 60 days from today that is otherwise convenient for the
      Court.

              This week, Plaintiff’s counsel informed Defendant for the first time that certain records
      that will likely be central to any settlement discussions may exist but have not yet been disclosed
      in discovery. Presently, neither Plaintiff nor his counsel is in possession of these records. The
      parties have taken appropriate action to retrieve these records, but a settlement conference at this
      time, prior to either party being able to review the materials, is premature.

               Therefore, the parties respectfully request that the conference be adjourned sine die and
      for at least 60 days. Thank you for your consideration of this request.
         Case 1:20-cv-02478-AT Document 37
                                        36 Filed 12/16/20 Page 2 of 2




                                                       Respectfully,

                                                       /s/
                                                       Ian William Forster
                                                       Assistant Corporation Counsel

CC:   BY ECF
      All counsel of record

The settlement conference is adjourned sine die. The parties shall write to the Court as soon as they
are prepared to proceed with a settlement conference and may in that letter propose dates for such a
conference. This adjournment has no effect on any existing deadlines in this matter.

So Ordered.



  December 16, 2020




                                            2
